Citation Nr: 0018957	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-28 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether or not the veteran's son became permanently 
incapable of self-support prior to reaching the age of 18 in 
December 1982.  

2.  Entitlement to an apportionment of the veteran's 
disability compensation benefits on behalf of his son, born 
in December 1964.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The veteran had active service from June 1961 to October 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating determinations by the Denver Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This is a contested claim.  The appellant is the veteran, and 
the appellee is his son, born in December 1964 and thus 
currently 35 years of age.  The veteran has appealed to the 
Board from the RO determination that his son became 
permanently incapable of self-support prior to reaching the 
age of 18 in December 1982, and from RO action awarding the 
son an apportionment of the veteran's disability compensation 
benefits.  


REMAND

Although this is a contested claim, it does not appear that 
the RO furnished the appellee with a copy of the supplemental 
statement of the case issued to the veteran in June 1999 in 
accordance with contested claims procedures..  38 C.F.R. 
§§ 19.100-.102, & 20.500-.504 (1999).  

In June 2000, the veteran indicated to the Board that he 
wished to attend a hearing held before a Board Member at the 
RO.  

Accordingly, this appeal is remanded to the RO for the 
following further action:  

1.  The RO should furnish the appellee 
with a copy of the supplemental statement 
of the case issued to the appellant in 
June 1999, if this has not already been 
done.  

2.  The RO should schedule the appellant 
for a hearing before a traveling Member 
of the Board as soon as possible, 
providing the appellant with the 
appropriate 30-day written notice of the 
scheduled time and place of the hearing.  
See 38 C.F.R. § 19.76 (1999).  The RO 
should also notify the appellee of the 
scheduled time and place for this hearing 
in case he wished to attend and present 
additional evidence or argument on his 
own behalf.  

Whether or not the hearing is held, the case should be 
returned to the Board for further appellate consideration in 
accordance with proper appellate procedures.  

Both the appellant and the appellee have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Cf. Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

